Case 1:19-cv-21584-MGC Document 14 Entered on FLSD Docket 08/01/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:19-CV-21584-MCG

    KATIE BUSH,
    individually and on behalf of all others
    similarly situated,                               CLASS ACTION

    Plaintiff,                                        JURY TRIAL DEMANDED

    v.

    PREMIERE CENTER FOR COSMETIC
    SURGERY OF TAMPA, INC. a Florida
    corporation,

    Defendant,

    _____________________/

                                    NOTICE OF SETTLEMENT

           Plaintiff, Katie Bush, by and through undersigned counsel, herby gives notice that the

   parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

   Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing

   a notice of dismissal within ten (10) days.
Case 1:19-cv-21584-MGC Document 14 Entered on FLSD Docket 08/01/2019 Page 2 of 2




          Date: August 1, 2019

          Respectfully Submitted,


    SHAMIS & GENTILE, P.A.                EDELSBERG LAW, PA
                                          Scott Edelsberg, Esq.
    /s/ Andrew J. Shamis                  Florida Bar No. 0100537
    Andrew J. Shamis, Esq.                scott@edelsberglaw.com
    Florida Bar No. 101754                19495 Biscayne Blvd #607
    14 NE 1st Ave.                        Aventura, FL 33180
    Suite 1205                            Telephone: 305-975-3320
    Miami, Florida 33132
    ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
    Telephone: 305.479.2299

    Counsel for Plaintiff and the Class
